DETAILED ACTION
This office action is in response to communication filed on April 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Inventions I-III in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that the inventions overlap in scope.  This is found persuasive. Therefore, the restriction requirement between inventions I-III has been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed on April 25, 2022 have been entered.
Claims 43-48 have been cancelled.
Claims 49-54 have been added.
Claims 1-42 and 49-54 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
“retainer 39” in Fig. 3B as indicated in [0045] of the original disclosure.  
“control system 1200” in Fig. 15 as indicated in [0068]-[0069] of the original disclosure.
“interior wall 162” in Fig. 16 as indicated in [0070] of the original disclosure.
“mounting ring 84” in Fig. 17 as indicated in [0073] of the original disclosure.
“annular passage 19” in Fig. 1 as indicated in [0079] of the original disclosure.
“system 1300” in Fig. 19 as indicated in [0083] of the original disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
The label “CD” in Fig. 5 should read “AC” as in Fig. 6, since it refers to axis AC between sensors 118a and 118c (see specification at [0047]).  
Labels 98a in Figs. 9A-B corresponding to distances between each sensor 118a-d and mandrel should be correspondingly labeled 97a-d representing the distance from each sensor to the mandrel (see specification at [0054]-[0055]).
Labels 98b in Fig. 9C corresponding to distances between each sensor (118a and 118c) and mandrel should be correspondingly labeled 98a-b representing the distance from each sensor to the mandrel (see specification at [0054]).
Fig. 9A is missing label “118c” for one of the sensors as described in the specification (see [0054]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The examiner has made an attempt to raise the appropriate objections to the drawings, however, the examiner suggests applicant(s) to review the entire application’s contents and make the appropriate corrections when necessary.

Specification
The disclosure is objected to because of the following informalities:
[0006]: language “An additional embodiment of the present disclosure is a tool assembly configured to by carried by a drill string that is configured to define a borehole in an earthen formation during a drilling operation” should read “An additional embodiment of the present disclosure is a tool assembly configured to be carried by a drill string that is configured to define a borehole in an earthen formation during a drilling operation” to correct for minor informalities.
[0007]: language “The tool assembly includes a first member elongate along a central axis and a second member that is moveable relative to the first member during a drilling operation” should read “The tool assembly includes a first member elongated along a central axis and a second member that is moveable relative to the first member during a drilling operation” to correct for minor informalities.  
[0036]: language “In another embodiment, the proximity sensory may be pressure rated up to approximately 1700 BAR. The proximity sensor may have a frequency response of at least 1 Khz” should read “In another embodiment, the proximity sensor may be pressure rated up to approximately 1700 BAR. The proximity sensor may have a frequency response of at least 1 Khz” to correct for minor informalities.  
[0038]: language “Continuing with FIG. 1, the drill string 6 is elongate along a central longitudinal axis 26 and includes a top end 8 and a bottom end 10 spaced from the top end 8 along the central longitudinal axis 26” should read “Continuing with FIG. 1, the drill string 6 is elongated along a central longitudinal axis 26 and includes a top end 8 and a bottom end 10 spaced from the top end 8 along the central longitudinal axis 26” to correct for minor informalities.  
[0041]: language “Configured in this manner, the mandrel 24 is configured to translate along an axial direction L relative to the outer casings 36, 38, and 42” should read “Configured in this manner, the mandrel 34 is configured to translate along an axial direction L relative to the outer casings 36, 38, and 42” based on details of Figs. 2-3B.
[0045]: language “As illustrated, the sensor assembly 100 is positioned downhole with respect to the bearings 55” should read “As illustrated, the sensor assembly 100 is positioned uphole with respect to the bearings 55” based on labeled directions on Fig. 3B.
[0047]: language “As illustrated in FIG. 9A, the faces of sensors 118a and 118c are spaced apart a known distance Y1 that extends through point 27, and the faces of sensors 118b and 118d are spaced apart a known distance Y2 that extends through point 27” should read “As illustrated in FIG.  7, the faces of sensors 118a and 118c are spaced apart a known distance Y1 that extends through point 27, and the faces of sensors 118b and 118d are spaced apart a known distance Y2 that extends through point 27” based on labeled distances on Fig. 7.
[0047]: language “The section of the mandrel 34 axially aligned with the sensor assembly 100 can be tapered, either in an the uphole or downhole direction” should read “The section of the mandrel 34 axially aligned with the sensor assembly 100 can be tapered, either in 
[0048]: language “The housing 112 can secured to the mounting body 102 via connectors (not shown). The pressure and temperature sensors can be connected to the electronic components of PCB 24” should read “The housing 112 can be secured to the mounting body 102 via connectors (not shown). The pressure and temperature sensors can be connected to the electronic components of PCB  124” to correct for minor informalities and based on specification details (see [0048] and Fig. 6).
[0050]: language “member 34” or “inner member 34” should read “mandrel 34” in accordance with specification details.
[0050]: language “outer member 36” should read “casing 36” in accordance with specification details.
[0053]: language “When the drill bit 14 is rotating and cutting into the formation, the drill bit 14 and the mandrel 34 is undergoing random axial motions … B ) based on sensor outputs regarding the mandrel in combination with various coefficients, such linearity, pressure and temperature coefficients, as will be explained below” should read “When the drill bit 14 is rotating and cutting into the formation, the drill bit 14 and the mandrel 34 are undergoing random axial motions … B ) based on sensor outputs regarding the mandrel in combination with various coefficients, such as linearity, pressure and temperature coefficients, as will be explained below” to correct for minor informalities.
[0054]: language “1) determines radial offsets for the mandrel 14 from a center … surface the mandrel 14 are indicative of mandrel diameter X. For instance, when the mandrel 34 is in a first axial position as shown in FIG. 9B, the diameter X1 of the mandrel 31” should read “1) determines radial offsets for the mandrel 34 from a center … surface the mandrel 34 are indicative of mandrel diameter X. For instance, when the mandrel 34 is in a first axial position as shown in FIG. 9B, the diameter X1 of the mandrel 34” in accordance with specification details.
[0055]: language “For sensor 118c, in response to the detection of the mandrel within the detection range of the sensor 118c, the controller 230 executes instructions to determine the actual distance 97c between a face of the sensor 118a and the outer surface of the mandrel along axis AC” should read “For sensor 118c, in response to the detection of the mandrel within the detection range of the sensor 118c, the controller 230 executes instructions to determine the actual distance 97c between a face of the sensor 118c and the outer surface of the mandrel along axis AC” in accordance with specification details.
[0059]: language “In such an embodiment, the diameter X of the mandrel diameter is calculated by first filtering the sensor data set to exclude those sensor distances 97a-97b among each sensor 118a and 118b that are unequal” should read “In such an embodiment, the diameter X of the mandrel diameter is calculated by first filtering the sensor data set to exclude those sensor distances 97a-97b among each sensor 118a and 118c that are unequal” in accordance with details in Figs. 12A-B.
[0061]: language “The temperate coefficient Tn for each sensor …” should read “The temperature coefficient Tn for each sensor …” to correct for minor informalities.
[0068]: language “As illustrated, the directional tool is a rotary steerable motor (RSM) system 1010 including one more proximity sensors 1118a and 1111b” should read “As illustrated, the directional tool is a rotary steerable motor (RSM) system 1010 including one more proximity sensors 1118a and  118b” in accordance with Fig. 15 details.
[0069]: language “The guidance module 1110 can include a tool body 1122 … and sensor modules 1118a, 1118b positioned in the body 1222 proximate recess 160” should read “The guidance module 1110 can include a tool body 1122 … and sensor modules 1118a, 1118b positioned in the tool body 1122 proximate recess 160” in accordance with specification details.
[0070]: language “Alternatively, multiple sensors modules 1118 can be used for each actuating assembly 1112. Furthermore, it may be advantageous to employ multiple sensor modules along same wall portion. For example, two or more sensors modules 1118 can be disposed along wall portion 164b can include multiple chamber” should read “Alternatively, multiple sensor modules 1118 can be used for each actuating assembly 1112. Furthermore, it may be advantageous to employ multiple sensor modules along same wall portion. For example, two or more sensors modules 1118 can be disposed along wall portion 164b ” to correct for minor informalities.
[0073]: language “An up-hole end of the piston shaft 1082 is positioned within the bearing support 72” should read “An up-hole end of the piston shaft 1082 is positioned within the bearing support  1072” in accordance with specification details.
[0074]: language “The volume 1088 receives drilling mud, at bore pressure, from the volume 1049 by way of the passages 1078 formed in the bearing support 1072 … Furthermore, the housing 1071, the piston shaft 1082, the upper drive shaft 1053 … Various O-ring seals 90 …” should read “The volume 1088 receives drilling mud, at bore pressure, from the volume 1089 by way of the passages 1078 formed in the bearing support 1072 … Furthermore, the housing 1071, the piston shaft 1082, the upper drive shaft 1082 … Various O-ring seals  1090” in accordance with specification details.
[0077]: language “The housing 1282 is secured to the housing 1122 of the guidance module 110 …” should read “The housing 1282 is secured to the housing 1122 of the guidance module 1110 …” in accordance with specification details.
[0079]: language “A down-hole face of the piston 1290 is exposed to the drilling mud in the annular passage 19 formed between the drill collar 14 and the surface of the bore 17” should read “A down-hole face of the piston 1290 is exposed to the drilling mud in the annular passage 19 formed between the drill collar 14 and the surface of the bore  2” in accordance with specification details.
[0082]: language “In the embodiment illustrated, in the event that the downhole end of the piston 80 moves into the detection range of the sensor module 2218 …” should read “In the embodiment illustrated, in the event that the downhole end of the piston 1290 moves into the detection range of the sensor module 1318 …” in accordance with specification details.
Appropriate correction is required.

The examiner has made an attempt to raise the appropriate objections to the specification, however, the examiner suggests applicant(s) to review the entire application’s contents and make the appropriate corrections when necessary.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “A tool assembly configured to by carried by a drill string …” should read “A tool assembly configured to be carried by a drill string …” to correct for minor informalities.
Claim language “a computer processor in electronic communication with the at least one proximity sensor, the computer processor configured to, in response to information indicative of movement …” should read “a computer processor in electronic communication with the at least one proximity sensor, the computer processor configured to, in response to the information indicative of movement …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, further comprising a temperature sensor configured to measure temperature proximate the sensor module” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, further comprising a pressure sensor configured to measure sensor module” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is operable when exposed to a temperature range between approximately 0 degrees centigrade and approximately 200 degrees centigrade” to provide appropriate antecedence basis.
Appropriate correction is required.
  
Claim 5 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is operable when exposed to 175 degrees centigrade” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is pressure rated up to 1700 BAR” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is pressure rated up to 1000 BAR” to provide appropriate antecedence basis.
Appropriate correction is required.
  
Claim 8 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is operable when subject to pressures between approximately 1000 BAR and approximately 1700 BAR” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein  at least one proximity sensor is at least 1Khz” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the first member and the second member are part of a rotary steerable system, wherein the first member is a housing and the second member is a moveable pad that extends out from the housing” to correct for minor informalities.
Appropriate correction is required.
  
Claim 13 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 1, wherein the at least one proximity sensor is an eddy current sensor” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language should read:
“A tool assembly for a drill string that is configured to define a borehole in an earthen formation during a drilling operation, the tool assembly comprising: 
a first member elongated along a central axis; 
a second member that is moveable relative to the first member during [[a]] the drilling operation, wherein the second member is moveable in response to vibration of a drill bit coupled to a downhole end of the drill string[[.]];
a sensor module coupled to the first member, the sensor module including a set of proximity sensors spaced apart from the second member in a direction perpendicular to the central axis, each proximity sensor configured to detect information indicative of a distance between the proximity sensor and the second member; 
a temperature sensor configured to measure temperature proximate the sensor module; 
a pressure sensor configured to measure sensor module; and 
a computer processor configured to, in response to the information indicative of the distance between the set of proximity sensors and the second member, the .
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 14, wherein the computer processor is configured to compensate for the the pressure proximate the sensor module” to provide appropriate antecedence basis.
Appropriate correction is required.
 
Claim 17 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 14, wherein a first pair of proximity sensors are spaced apart along a first sensor axis that is perpendicular to and intersects the central axis, and a second pair of proximity sensors are spaced apart along a second sensor axis that intersects and is perpendicular to the first sensor axis” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim 14, wherein the set of proximity sensors is a first proximity sensor disposed along a first sensor axis, and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first sensor axis and the second sensor axis intersect and are perpendicular to the central axis” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read “The tool assembly claim 14, wherein the set of proximity sensors is a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first sensor axis, the second sensor axis and the third  sensor axis intersect” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 21 is objected to because of the following informalities:
Claim language should read “The tool assembly claim 20, wherein the first member includes an outer tubular body having a passage that extends along an axial direction, and the second member is a mandrel moveably disposed within the passage along the axial direction” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim [[1]] 21, wherein the computer processor is configured to, in response to an outer surface of an inner member when the inner member is in a first position, determine a first cross-sectional dimension of the inner member, the first cross-sectional dimension being aligned with the set of proximity sensors when the inner member is in the first position” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 23 is objected to because of the following informalities:
Claim language should read “The tool assembly of claim [[9]]22, wherein the computer processor is further configured to, in response to the detection of the outer surface of the inner member when the inner member is in a second position that is different than the first position along the axial direction, determine 1) a second cross-sectional dimension of the inner member, the second cross-sectional dimension being aligned with the set of proximity sensors when the inner member is in the second position, and 2) cross-sectional dimension and the second cross-sectional  dimension” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 24 is objected to because of the following informalities:
Claim language should read: 
“A method for determining a relative position of components of a downhole tool along a drill string configured to drill a borehole into an earthen formation, the method comprising 
detecting, via a plurality of proximity sensors mounted to a first component of the downhole tool, proximity sensors; 
determining, via a computer processor in electronic communication with the plurality of proximity sensors, a distance from each proximity sensor to a detection portion of the second component; and 
determining a position of the second component relative to the first component based on the distance between the plurality of proximity sensors and the detection portion of the second component” to provide appropriate antecedence basis.
Appropriate correction is required.
  
Claim 25 is objected to because of the following informalities:
Claim language should read “The method of claim 24, wherein the first component is a casing defining a passage, and the second component is a mandrel disposed in the passage .
Appropriate correction is required.

Claim 26 is objected to because of the following informalities:
Claim language should read “The method of claim 24, further comprising proximity sensors” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 27 is objected to because of the following informalities:
Claim language should read “The method of claim 26, further comprising proximity sensors” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities:
Claim language should read “The method of claim 27, wherein the plurality of proximity  sensors, and 2) the plurality of proximity  sensors” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 29 is objected to because of the following informalities:
Claim language should read “The method of claim 24, wherein proximity sensor to .
Appropriate correction is required.

Claim 30 is objected to because of the following informalities:
Claim language should read “The method of claim 24, wherein proximity sensor to .
Appropriate correction is required.

Claim 33 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, further comprising 
determining if less than all of the plurality of proximity sensors have obtained [[a]] detection values outside of their respective nominal detection ranges; and 
if less than all of the plurality of proximity sensors have obtained the detection values outside of their respective nominal detection ranges, adjusting the determination of the position of the second component based on  plurality of proximity sensors that obtained the detection values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 34 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, wherein the plurality of proximity sensors are four sensors arranged along two axes that are perpendicular to and intersect each other, and the method includes 
determining if less than the four values outside of their respective nominal detection ranges; and 
if less than the four sensors obtained the detection values outside of their respective nominal detection ranges, adjusting the determination of the position of the second component based on four sensors that obtained the detection values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 35 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, wherein the plurality of proximity sensors are four sensors, and the method includes 
determining if three of the four 
if less than the three of the four sensors obtained the detection values outside of their respective nominal detection ranges, adjusting the determination of the position of the second component based on the detection values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 36 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, further comprising 
determining if two of four of the plurality of proximity sensors obtained detection values outside of their respective nominal detection ranges; and 
if less than the two of the four sensors obtained the detection values outside of their respective nominal detection ranges, adjusting the determination of the position of the second component based on the detection values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 37 is objected to because of the following informalities:
Claim language should read 
“The method of claim 36, wherein the two sensors are arranged along a common axis and face each other, wherein proximity sensor to a respective detection portion of the second component” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 38 is objected to because of the following informalities:
Claim language should read 
“The method of claim 36, wherein the two sensors are arranged along a first axis and a second axis that are perpendicular to and intersect each other, and proximity sensor to a respective detection portion of the second component” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 39 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, wherein proximity sensors obtaining a detection value within a nominal detection range” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 40 is objected to because of the following informalities:
Claim language should read 
“The method of claim 39, wherein the plurality of proximity sensors are four sensors, and values within [[a]] their respective nominal detection  ranges” to provide appropriate antecedence basis.
Appropriate correction is required.
 
Claim 41 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, wherein the plurality of proximity sensors are four sensors, and values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 42 is objected to because of the following informalities:
Claim language should read 
“The method of claim 24, wherein the plurality of proximity sensors are three sensors, and component is based on at least two of the three sensors obtaining [[a]] detection values within their respective nominal detection ranges” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 49 is objected to because of the following informalities:
Claim language should read 
“The tool assembly of claim 1, wherein the at least one proximity sensor is positioned along a sensor axis that intersects an outer surface of the second member, and the computer processor is configured to determine a distance from the at least one proximity sensor to the outer surface of the second member along the sensor axis” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 50 is objected to because of the following informalities:
Claim language should read 
“The tool assembly of claim 1, further comprising a temperature sensor configured to measure temperature proximate the sensor module and a pressure sensor configured to measure pressure proximate the sensor module, wherein the computer processor is configured to compensate for the the pressure proximate the sensor module” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 51 is objected to because of the following informalities:
Claim language should read 
“The tool assembly of claim 1, wherein the at least one proximity sensor includes a first proximity sensor disposed along a first sensor axis and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first sensor axis and the second sensor axis intersect and are perpendicular to a central axis of the tool assembly” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 52 is objected to because of the following informalities:
Claim language should read 
“The tool assembly of claim 1, wherein the at least one proximity sensor includes a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first sensor axis, the second sensor axis, and the third sensor axis intersect” to provide appropriate antecedence basis.
Appropriate correction is required.

The examiner has made an attempt to raise the appropriate objections to the claims, however, the examiner suggests applicant(s) to review the entire application’s contents and make the appropriate corrections when necessary.

Examiner’s Note
Claims 1-42 and 49-54 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (tool assembly), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Similarly, independent claims 14 and 24 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-13, 15-23, 25-42 and 49-54, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13 and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephens (US 20170362910 A1), hereinafter ‘Stephens’.
Regarding claim 1. (Original) 
Stephens discloses:
A tool assembly (Fig. 1, items 46, 38 and 16 – “module(s)”, “running tool(s)” and “wellhead assembly”) configured to by carried by a drill string (Fig. 1, item 40 – “drill string”) that is configured to define a borehole (Fig. 1, item 20 – ‘well’) in an earthen formation during a drilling operation ([0032]-[0035], [0038]: a mineral extraction system, used for extracting minerals and natural resources from earth (see also [0002]), includes module(s), running tool(s) and a wellhead assembly suspended from a drill string (see also [0029]-[0030])), the tool assembly comprising: 
a first member (Fig. 3, item 120 - “tool body”; [0042], [0044]: running tool includes a tool body having a first, second and third bodies (see also [0033] regarding the wellhead assembly including components such as casing)); 
a second member (Fig. 3, item 110 – ‘mandrel”) that is moveable relative to the first member during the drilling operation ([0037], [0044]-[0045], [0089]: running tool includes multiple components such as a mandrel which moves relative to the tool body during operation (see also [0002] and [0047])); 
a sensor module coupled to the first member ([0038], [0064], [0079]-[0080]: sensors are disposed in a module such as a running tool module in the tool body), the sensor module including at least one proximity sensor (Fig. 1, items 44 – ‘sensors’) spaced from the second member so that the second member is within a detectable range of the at least one proximity sensor ([0036]-[0037], [0064]: sensors include proximity sensors used to detect (which implies a detectable range) proximity between components of the mineral extraction system (see also [0075] regarding proximity sensors used to determine position of the running tool relative to the wellhead assembly)), wherein the at least one proximity sensor is configured to detect information indicative of movement of the second member relative to the first member ([0068]: proximity sensors located on the tool body are used to monitor the position and movement of a target component such as the mandrel (see also [0067] regarding motion sensors disposed on any suitable component of the mineral extraction system such as the tool body and used to determine position of the mandrel, and [0075]-[0078], [0082])); and 
a computer processor (Fig. 1, item 50 – ‘controller’, [0040]: controller includes a processor (Fig. 1, item 52)) in electronic communication with the at least one proximity sensor ([0039]: controller is communicatively coupled to the sensors), the computer processor configured to, in response to information indicative of movement of the second member relative to the first member, determine a position of the second member relative to the first member ([0041], [0068], [0089]-[0090]: controller determines position of one component (e.g., mandrel) relative to another (e.g., tool body)).  

Regarding claim 2. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens further discloses:
a temperature sensor (Figs. 11 and 12, item 310) configured to measure temperature proximate the sensing module ([0036], [0065], [0071]: sensors include temperature sensors configure to detect temperatures proximate the running tool).  

Regarding claim 3. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens further discloses:
a pressure sensor (Figs. 11 and 12, item 314) configured to measure the pressure proximate the sensing module ([0036], [0065], [0071], [0073]-[0074], [0081]: sensors include pressure sensors configure to detect pressures proximate the running tool).  

Regarding claim 13. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens further discloses:
the proximity sensor is an eddy current sensor ([0036]: proximity sensors include Eddy current sensors).  

Regarding claim 24. (Original) 
Stephens discloses:
A method for determining a relative position of components of a downhole tool (Fig. 1, items 46, 38 and 16 – “module(s)”, “running tool(s)” and “wellhead assembly”) along a drill string (Fig. 1, item 40 – “drill string”) configured to drill a borehole (Fig. 1, item 20 – ‘well’) into an earthen formation ([0006], [0030], [0032]-[0035], [0038]: a method for monitoring a running tool in order to determine position of components relative to other components in a mineral extraction system is disclosed; the mineral extraction system used for extracting minerals and natural resources from earth (see also [0002]) and including module(s), running tool(s) and a wellhead assembly suspended from a drill string (see also [0029]-[0030])), the method comprising the steps of:
detecting, via a plurality of proximity sensors (Fig. 1, items 44 – ‘sensors’) mounted to a first component (Fig. 3, item 120 - “tool body”; [0042], [0044]: running tool includes a tool body having a first, second and third bodies (see also [0033] regarding the wellhead assembly including components such as casing)) of the downhole tool ([0038], [0064], [0079]-[0080]: sensors are disposed in a module such as a running tool module in the tool body), the presence of a second component (Fig. 3, item 110 – ‘mandrel”) of the downhole tool within a detection range of the plurality of sensors ([0036]-[0037], [0064]: sensors include proximity sensors used to detect (which implies a detection range) proximity between components of the mineral extraction system (see also [0075] regarding proximity sensors used to determine position of the running tool relative to the wellhead assembly)); 
determining, via a computer processor (Fig. 1, item 50 – ‘controller’, [0040]: controller includes a processor (Fig. 1, item 52)) in electronic communication with the plurality sensors ([0039]: controller is communicatively coupled to the sensors), a distance from each sensor to a detection portion of the second component ([0068]: proximity sensors located on the tool body are used to monitor the proximity (distance) of a target component such as the mandrel (see also [0067] regarding motion sensors disposed on any suitable component of the mineral extraction system such as the tool body and used to determine position of the mandrel, and [0075]-[0078], [0082])); and 
determining a position of the second component relative to the first component based on the distance between the plurality of sensors and the detection portion of the second component ([0041], [0068], [0089]-[0090]: controller determines position of one component (e.g., mandrel) relative to another (e.g., tool body) based on feedback from sensors).  

Regarding claim 25. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens further discloses:
the first component is casing defining a passage ([0033]: the wellhead assembly including components such as casing), and the second component is a mandrel (Fig. 3, item 110 – ‘mandrel”, [0043]: running tool includes a mandrel) disposed in the passage of the casing (Figs. 3 and 10: examiner interprets running tool including the mandrel to be disposed within the casing), and the detection portion is an outer surface of the second component of the mandrel ([0037], [0068]: sensors generate feedback regarding position of components of running tool such as the mandrel, relative to other components in the wellhead assembly such as the casing).  

Regarding claim 26. (Original) 
Stephens discloses all the features of claim 24  as described above.
Stephens further discloses:
measuring temperature proximate the plurality of sensors (Figs. 11 and 12, item 310; [0036], [0065], [0071]: sensors include temperature sensors configure to detect temperatures proximate the running tool).   

Regarding claim 27. (Original) 
Stephens discloses all the features of claim 26  as described above.
Stephens further discloses:
measuring pressure proximate the plurality of sensors (Figs. 11 and 12, item 314; [0036], [0065], [0071], [0073]-[0074], [0081]: sensors include pressure sensors configure to detect pressures proximate the running tool).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Ledroz (US 20160032709 A1), hereinafter ‘Ledroz’.
Regarding claim 4. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the proximity sensor is operable when exposed to a temperature range between approximately 0 degrees centigrade and approximately 200 degrees centigrade.  

	Ledroz teaches:
“The accelerometer sensors are advantageously sufficiently small to be accommodated in a down hole tool (e.g., within the confines of a 1¾-inch pressure case), capable of operating over the expected temperature range (e.g., −20° C. to +150° C., or greater), and capable of surviving the down hole vibration and shock environment that may be encountered within the wellbore” ([0032]: accelerometer sensors (a type of proximity sensor in light of applicant’s specification, see [0011], [0083]) disposed in a downhole tool operate over expected temperatures encountered in the downhole environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Ledroz to incorporate the proximity sensor being operable when exposed to a temperature range between approximately 0 degrees centigrade and approximately 200 degrees centigrade, in order to implement sensors that can operate over expected temperature ranges encountered in downhole environments.

Regarding claim 5. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the proximity sensor is operable when exposed to 175 degrees centigrade.  

Ledroz teaches:
“The accelerometer sensors are advantageously sufficiently small to be accommodated in a down hole tool (e.g., within the confines of a 1¾-inch pressure case), capable of operating over the expected temperature range (e.g., −20° C. to +150° C., or greater), and capable of surviving the down hole vibration and shock environment that may be encountered within the wellbore” ([0032]: accelerometer sensors (a type of proximity sensor in light of applicant’s specification, see [0011], [0083]) disposed in a downhole tool operate over expected temperatures encountered in the downhole environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Ledroz to incorporate the proximity sensor being operable when exposed to 175 degrees centigrade, in order to implement sensors that can operate over expected temperature ranges encountered in downhole environments.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Campbell (US 20150300841 A1), hereinafter ‘Campbell’.
Regarding claim 6. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the proximity sensor is pressure rated up to 1700 BAR.

Campbell teaches:
“Proximity sensor assemblies in accordance with embodiments of the present invention are configured to withstand pressures of 1035 bar or more, as well as other subsea environmental conditions” ([0009]: proximity sensors are configured to withstand pressures of 1035 bar or more).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Campbell to incorporate the proximity sensor being pressure rated up to 1700 BAR, in order to implement sensors that can operate over expected pressures encountered in downhole environments.

Regarding claim 7. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the proximity sensor is pressure rated up to 1000 BAR.  

Campbell teaches:
“Proximity sensor assemblies in accordance with embodiments of the present invention are configured to withstand pressures of 1035 bar or more, as well as other subsea environmental conditions” ([0009]: proximity sensors are configured to withstand pressures of 1035 bar or more).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Campbell to incorporate the proximity sensor being pressure rated up to 1000 BAR, in order to implement sensors that can operate over expected pressures encountered in downhole environments.

Regarding claim 8. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the proximity sensor is operable when subject to pressure between approximately 1000 BAR and approximately 1700 BAR.  

Campbell teaches:
“Proximity sensor assemblies in accordance with embodiments of the present invention are configured to withstand pressures of 1035 bar or more, as well as other subsea environmental conditions” ([0009]: proximity sensors are configured to withstand pressures of 1035 bar or more).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Campbell to incorporate the proximity sensor being operable when subject to pressure between approximately 1000 BAR and approximately 1700 BAR, in order to implement sensors that can operate over expected pressure ranges encountered in downhole environments.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Palmer (US 20190257972 A1), hereinafter ‘Palmer’.
Regarding claim 9. (Original)
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the frequency response of the proximity sensor is at least 1Khz.  

	Palmer teaches:
“A sensor 52 may be of a type that can detect axial vibrations in the drill string (22 in FIG. 1). Non-limiting examples of such sensor 52 include piezoelectric or piezo resistive sensors such as accelerometers, strain gauges, velocity sensors and air pressure sensors that can be used to calculate the vertical displacement and movement of the drill string (22 in FIG. 1). In some embodiments, the sensor 52 may be a single component or multicomponent piezoelectric accelerometer. In some embodiments, an accelerometer may be a microelectromechanical system (MEMS) accelerometer, having one or more measurement component directions. In some embodiments the sensor 52 is mounted to the housing (12 in FIG. 7) to efficiently transmit vibrations induced in the housing (12 in FIG. 7) by the drill string (22 in FIG. 1) to the sensor 52. Characteristics of the sensor 52 that may be used in some embodiments include one or more of the following: Attaching the housing (12 in FIG. 7) using permanent magnets as shown may maintain resonance free frequency response of the sensor 52 to at least 1 kHz. The sensor 52 may have an upper limit of frequency response to at least 1 kHz. In some embodiments the upper limit may be at least 5 kHz”([0063]: sensors, such as an accelerometer used to detect axial vibration in the drill string, have a frequency response of at least 1kHz (see also [0037] regarding radar sensor used to detect movement of the drill string and determine the position in the borehole)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Palmer to incorporate the frequency response of the proximity sensor being at least 1Khz, in order to implement sensors that can react fast to changes in downhole environments.

Claims 10, 14-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Hutchinson (US 20120103689 A1), hereinafter ‘Hutchinson’.
Regarding claim 10. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the first member and the second member are part of a vibration damping system.

Hutchinson teaches:
	“The apparatus comprising an LVDT incorporated into a torsional bearing of a magneto-rheological damping system such that the LVDT senses the relative displacement and accelerations between a bearing mandrel portion and a bearing casing portion of the torsional damper” (Abstract: a linear variable displacement transducer (LVDT) senses relative displacement and acceleration between a mandrel and a casing in a vibration damping system (see [0021]; see also [0011])).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to incorporate the first member and the second member as part of a vibration damping system, in order to accurately obtain parameters such as weight-on-bit that are used to optimize rate of penetration, as discussed by Hutchinson ([0002], [0005]-[0006]).

Regarding claim 14. (Original) 
Stephens discloses:
A tool assembly (Fig. 1, items 46, 38 and 16 – “module(s)”, “running tool(s)” and “wellhead assembly”) for a drill string (Fig. 1, item 40 – “drill string”) that is configured to define a borehole (Fig. 1, item 20 – ‘well’) in an earthen formation during a drilling operation ([0032]-[0035], [0038]: a mineral extraction system, used for extracting minerals and natural resources from earth (see also [0002]), includes module(s), running tool(s) and a wellhead assembly suspended from a drill string (see also [0029]-[0030])), the tool assembly comprising: 
a first member (Fig. 3, item 120 - “tool body”) elongate along a central axis (Fig. 2, item 104 - “longitudinal axis”; [0042], [0044]: running tool includes a tool body having a first, second and third bodies (see also [0033] regarding the wellhead assembly including components such as casing)); 
a second member (Fig. 3, item 110 – ‘mandrel”) that is moveable relative to the first member during a drilling operation ([0037], [0044]-[0045], [0089]: running tool includes multiple components such as a mandrel which moves relative to the tool body during operation (see also [0002] and [0047]));
a sensor module coupled to the first member ([0038], [0064], [0079]-[0080]: sensors are disposed in a module such as a running tool module in the tool body), the sensor module including a set of proximity sensors (Fig. 1, items 44 – ‘sensors’) spaced apart from the second member in a direction perpendicular to the central axis ([0036]-[0037], [0064]: sensors positioned around the mandrel (perpendicular to the central axis, see Fig. 10) include proximity sensors used to detect proximity (distance) between components of the mineral extraction system (see also [0075] regarding proximity sensors used to determine position of the running tool relative to the wellhead assembly)), each sensor configured to detect information indicative of the distance between the sensor and the second member ([0068]: proximity sensors located on the tool body are used to monitor the position and movement of a target component such as the mandrel (see also [0067] regarding motion sensors disposed on any suitable component of the mineral extraction system such as the tool body and used to determine position of the mandrel, and [0075]-[0078], [0082])); 
a temperature sensor (Figs. 11 and 12, item 310) configured to measure temperature proximate the sensing module ([0036], [0065], [0071]: sensors include temperature sensors configure to detect temperatures proximate the running tool);  
a pressure sensor (Figs. 11 and 12, item 314) configured to measure the pressure proximate the sensing module ([0036], [0065], [0071], [0073]-[0074], [0081]: sensors include pressure sensors configure to detect pressures proximate the running tool); and 
a computer processor (Fig. 1, item 50 – ‘controller’, [0040]: controller includes a processor (Fig. 1, item 52)) configured to, in response to information indicative of the distance between the set of sensors and the second member, the measurement of the temperature, and the measurement of the pressure, determine a position of the second member relative to the first member ([0037], [0041], [0068], [0089]-[0090]: controller determines position of one component (e.g., mandrel) relative to another (e.g., tool body) based on feedback from sensors (see also [0065], [0072] and [0083])).  

Stephens does not disclose:
wherein the second member is moveable in response to vibration of a drill bit coupled to a downhole end of the drill string.

Hutchinson teaches:
“The bearing casing 50 is connected to the drill bit 13 by way of the MR valve assembly 16, the spring assembly 18, and the portion of the drill string 12 located down-hole thereof. The bearing casing 50 therefore rotates with the drill bit 13, and translates with the drill bit 13 in the axial direction. Hence, axial and torsional vibrations of the drill bit 13 are transmitted up-hole, by way of the drill string 12, to the bearing casing 50, which causes relative motion between the bearing casing and the bearing mandrel 52” ([0028]: a bearing casing is connected to the drill bit, with the axial and torsional vibrations of the drill bit causing relative motion of the bearing casing and the mandrel (see Fig. 3 and [0021], [0024])).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to incorporate the second member being moveable in response to vibration of a drill bit coupled to a downhole end of the drill string, in order to account for conditions resulting from conventional downhole operations and equipment.

Regarding claim 15. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens further discloses:
the set of proximity sensors are positioned along respective sensor axes that intersect an outer surface of the second member ([0036]-[0037], [0064]: sensors positioned around the mandrel (along respective sensor axes, see Fig. 10) include proximity sensors used to detect proximity (distance) between components of the mineral extraction system).

Stephens does not explicitly disclose:
the computer processor is configured to determine the distance from each sensor to the outer surface of the second member along the respective sensor axes.

However, Stephens teaches:
“In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors generate information regarding position (analogous to distance) of one component relative to another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to configure the computer processor to determine the distance from each sensor to the outer surface of the second member along the respective sensor axes, in order to avoid collision among moving components by determining the actual space between them.

Regarding claim 16. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens does not explicitly disclose:
the computer processor is configured to compensate for the measured temperature and pressure proximate the sensor module.  

However, Stephens teaches:
“For example, as described in more detail below, the sensors 44 may generate feedback relating to the position of the running tool 38, such as the depth or elevation of the running tool 38 relative to the surface 14 and/or the position (e.g., axial position) of the running tool 38 relative to one or more components of the wellhead assembly 16. In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors, including temperature and pressure sensors (see [0036]), generate feedback relating to the position of components relative to other components in the system); and 
“As discussed in more detail in FIG. 12, one or more pressure sensors 314 (e.g., load cells, strain gauges, weight sensors, piezoelectric sensors, potentiometers, etc.) may be configured to generate feedback relating to forces applied to the CHSART 100, which may be used to determine the position of the CHSART 100 relative to the surface 14, the position of the CHSART 100 relative to the wellhead assembly 16 (e.g., the casing spool 22), and/or the position of various components of the CHSART 100, such as the mandrel 110 and the shuttle 150” ([0065]: information from pressure sensors is used to determine position of components relative to other components in the system (see also [0072])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to configure the computer processor to compensate for the measured temperature and pressure proximate the sensor module, in order to take into account downhole conditions affecting the overall system for accurate determination of position of components relative to others.

Regarding claim 20. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens does not disclose:
the sensor module includes a housing having a first end, a second end spaced from the first end along the central axis, and a passage that extends from the first end to the second end along the central axis, and each sensor has a nominal detecting range that extends into the passage toward the central axis.  

However, Stephens teaches:
“In some embodiments, the sensors 44 may be disposed in a module 46 (e.g., a running tool module, a sensor module, etc.), which may be coupled to the drill string 40 and disposed above the running tool 38 (e.g., closer to the surface 14 than the running tool 38 )” ([0038]: a sensor module is coupled to drill string (analogous to the sensor module including a housing having a first end, a second end spaced from the first end along the central axis, and a passage that extends from the first end to the second end along the central axis)); and
“FIG. 13 illustrates a cross-sectional view of an embodiment of the module 46 (e.g., a running tool module, a sensor module, etc.) including the sensors 44 … As illustrated, the module 46 may include sensors 44 disposed in or on the mandrel 340, the bore 302, and/or the body 344” ([0079]-[0080]: a sensor module includes sensors disposed on the tool body (see also Fig. 13, items 324 and [0068] regarding proximity sensors placed around a component to monitor the position of the component relative another component) (analogous to each sensor having a nominal detecting range that extends into the passage toward the central axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to configure the sensor module including a housing having a first end, a second end spaced from the first end along the central axis, and a passage that extends from the first end to the second end along the central axis, and each sensor having a nominal detecting range that extends into the passage toward the central axis, in order to provide appropriate configuration of sensors for proximity detection of the system’s components.

Regarding claim 21. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 20 as described above.
Stephens further discloses:
the first member includes an outer tubular body (Fig. 3, item 120 - “tool body”) having a passage that extends along the axial direction, and the second member is a mandrel (Fig. 3, item 110 – ‘mandrel”) moveably disposed within the passage along the axial direction ([0037], [0044]-[0045], [0089]: running tool includes multiple components such as a mandrel which moves relative to the tool body during operation (see also [0002] and [0047])).  

Regarding claim 22. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 21 as described above.
Stephens does not explicitly disclose:
the computer processor is configured to, in response to the detection of the outer surface of the inner member when the inner member is in a first position, determine a first cross-sectional dimension of the inner member, the first cross-sectional dimension being aligned with the set of sensors when the inner member is in the first position.  

However, Stephens teaches:
“Further, in some embodiments, the plurality of sensors 44 may include one or more motion sensors 322. The motion sensors 322 may include accelerometers, gyroscopes, inclinometers, or any other suitable sensor configured to measure position, speed, and/or acceleration in the axial direction 102, the radial direction 106, and/or the circumferential direction 108. The motion sensors 322 may be disposed in or on any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220, to monitor the position, speed, and/or acceleration of the component in the axial direction 102, the radial direction 106, and/or the circumferential direction 108. For example, the CHSART 100 may include one or more motion sensors 322 in the mandrel 110 and/or the central bore 112 to monitor the position, speed, and/or acceleration of the mandrel 110, which may be used by the controller 50 to determine whether the mandrel 110 is in the first position or the second position” ([0067]: sensors include motion sensors to detect (first or second) positions of the components such as the mandrel (see [0086] regarding mandrel being in a first position relative the tool body)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to configure the computer processor to, in response to the detection of the outer surface of the inner member when the inner member is in a first position, determine a first cross-sectional dimension of the inner member, the first cross-sectional dimension being aligned with the set of sensors when the inner member is in the first position, in order to provide accurate position information of one component relative to another component in the system (i.e., when sensors are aligned to detected portion of a target component).

Regarding claim 23. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 22 as described above.
Stephens does not explicitly disclose:
the computer processor is further configured to, in response to the detection of the outer surface of the inner member when the inner member is in a second position that is different than the first position along the axial direction, determine 1) a second cross-sectional dimension of the inner member, the second cross-sectional dimension being aligned the set of proximity sensors when the inner member is in the second position, and 2) the displacement of the inner member based on a predetermined distance between the first and second cross-sectional dimensions.  

However, Stephens teaches:
“Further, in some embodiments, the plurality of sensors 44 may include one or more motion sensors 322. The motion sensors 322 may include accelerometers, gyroscopes, inclinometers, or any other suitable sensor configured to measure position, speed, and/or acceleration in the axial direction 102, the radial direction 106, and/or the circumferential direction 108. The motion sensors 322 may be disposed in or on any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220, to monitor the position, speed, and/or acceleration of the component in the axial direction 102, the radial direction 106, and/or the circumferential direction 108. For example, the CHSART 100 may include one or more motion sensors 322 in the mandrel 110 and/or the central bore 112 to monitor the position, speed, and/or acceleration of the mandrel 110, which may be used by the controller 50 to determine whether the mandrel 110 is in the first position or the second position” ([0067]: sensors include motion sensors to detect (first or second) positions of the components such as the mandrel (see [0086] regarding mandrel being in a first position relative the tool body, and [0090] regarding determining a distance traveled by the mandrel and used by the controller to determine whether the mandrel was properly displaced relative to the tool body)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Hutchinson to further configure the computer processor to, in response to the detection of the outer surface of the inner member when the inner member is in a second position that is different than the first position along the axial direction, determine 1) a second cross-sectional dimension of the inner member, the second cross-sectional dimension being aligned the set of proximity sensors when the inner member is in the second position, and 2) the displacement of the inner member based on a predetermined distance between the first and second cross-sectional dimensions, in order to provide accurate position information of one component relative to another component in the system (i.e., when sensors are aligned to detected portion of a target component).

Claims 11-12, 29-30, 34 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Turner (US 20150218934 A1), hereinafter ‘Turner’.
Regarding claim 11. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the first member and the second member are part of a rotary steerable system, where the first member is a housing and the second member is a moveable pad that extends out from the housing. 

Turner teaches:
“FIG. 2 illustrates drill string component 6 and guidance system 5 coupled to the drill bit 13. More specifically, the drill string component 6 houses the steering module 10 and the force measurement system 20 … The steering module 10 can be any module, device, or system that is configured to alter the direction of the drill string 12 and drill bit 13 during a drilling operation. For instance, the steering module 10 can be a rotary steerable (RS) system, a rotary steerable motor (RSM) system, a steerable motor, or an adjustable bit housing assembly. In accordance with the embodiment illustrated, the steering module 10 is a rotary steerable motor (RSM) system … Continuing with FIG. 2, the RSM module 10 comprises a drilling motor 25 and a guidance module 110 that includes movable arms 112 that selectively extend outwardly (or are activated) to apply a force to the borehole wall in order to guide the direction of the drill string 12. As shown in FIG. 3, the RSM module 10 includes the drilling motor 25 coupled to a drive shaft assembly 31” ([0068]-[0070]: a drill string component includes a steering module such as a rotary steerable system (RS) or a rotary steerable motor (RSM) system/module, the RSM module including movable arms (pads) that extend outwardly to apply a force to the borehole wall to guide the direction of the drill string (see also [0004]), with the arms extending from a housing (see [0102]));
“Many drilling systems today include instrumentation modules located downhole in the drill string. These modules includes various sensors used to monitor relevant properties of the geological formation, direction and orientation of the various components of the drill string, and sometimes certain operational parameters drilling string, such as motor speed, WOB, vibration, etc.” ([0005]: drilling systems include sensors used to obtain information about components of a drill string (see also [0133] and [0182] regarding sensors placed in close proximity to the drill bit to measure forces applied to the bit)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the first member and the second member as part of a rotary steerable system, where the first member is a housing and the second member is a moveable pad that extends out from the housing, in order to obtain accurate information regarding the forces applied to the system for appropriate guidance.

Regarding claim 12. (Original) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the first member and the second member are part of a compensation system.  

Turner teaches:
“FIG. 2 illustrates drill string component 6 and guidance system 5 coupled to the drill bit 13. More specifically, the drill string component 6 houses the steering module 10 and the force measurement system 20 … The steering module 10 can be any module, device, or system that is configured to alter the direction of the drill string 12 and drill bit 13 during a drilling operation. For instance, the steering module 10 can be a rotary steerable (RS) system, a rotary steerable motor (RSM) system, a steerable motor, or an adjustable bit housing assembly. In accordance with the embodiment illustrated, the steering module 10 is a rotary steerable motor (RSM) system … Continuing with FIG. 2, the RSM module 10 comprises a drilling motor 25 and a guidance module 110 that includes movable arms 112 that selectively extend outwardly (or are activated) to apply a force to the borehole wall in order to guide the direction of the drill string 12. As shown in FIG. 3, the RSM module 10 includes the drilling motor 25 coupled to a drive shaft assembly 31” ([0068]-[0070]: a drill string component includes a steering module such as a rotary steerable system (RS) or a rotary steerable motor (RSM) system/module, the RSM module including movable arms (pads) that extend outwardly to apply a force to the borehole wall to guide the direction of the drill string (see also [0004]), with the arms extending from a housing (see [0102]));
“Many drilling systems today include instrumentation modules located downhole in the drill string. These modules includes various sensors used to monitor relevant properties of the geological formation, direction and orientation of the various components of the drill string, and sometimes certain operational parameters drilling string, such as motor speed, WOB, vibration, etc.” ([0005]: drilling systems include sensors used to obtain information about components of a drill string (see also [0133] and [0182] regarding sensors placed in close proximity to the drill bit to measure forces applied to the bit)); 
“Turning to FIGS. 4 and 4A, the RSM module 10 also comprises a compensation and upper seal bearing pack assembly 70” ([0076]: RMS module comprises a compensation assembly (see [0081] and [0157] regarding pressure compensation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the first member and the second member being part of a compensation system, in order to take into account pressures acting on the system for obtaining accurate information regarding the forces applied to the system for appropriate guidance.

Regarding claim 29. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not disclose:
determining the position of the second component includes averaging the distance from each sensor to the respective detection portions of the second component.  

Turner teaches:
“The processor can average the results for all of the pockets P1, P2, and P2. This method of measurement can eliminate the contributions to the bending measurement that result from the weight on the drill bit or pressure, as the WOB and pressure measurements will be equal for all pockets and not dependent upon the orientation of the drill string component 6” ([0136]: pockets include sensors (see [0135]), which results are averaged to eliminate noise during analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to determine the position of the second component by averaging the distance from each sensor to the respective detection portions of the second component, in order to eliminate noise resulting from operating the system while verifying sensors measurements to provide accurate results.

Regarding claim 30. (Original)
Stephens discloses all the features of claim 24 as described above.
Stephens does not disclose:
determining the position of the second component includes summing the distance from each sensor to the respective detection portions of the second component.  

Turner teaches:
“The processor can average the results for all of the pockets P1, P2, and P2. This method of measurement can eliminate the contributions to the bending measurement that result from the weight on the drill bit or pressure, as the WOB and pressure measurements will be equal for all pockets and not dependent upon the orientation of the drill string component 6” ([0136]: pockets include sensors (see [0135]), which results are averaged, which implies summing the results, to eliminate noise during analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to determine the position of the second component by summing the distance from each sensor to the respective detection portions of the second component, in order to eliminate noise resulting from operating the system while verifying sensors measurements to provide accurate results.

Regarding claim 34. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the plurality of sensors are four sensors arranged along two axes that are perpendicular to and intersect each other, and the method includes the steps of: determining if less than four of the sensors obtained a detection value outside of their respective nominal detection ranges; and if less than four sensors obtained detection values outside of their nominal detection ranges, adjusting the determination of the position of the second component based on the locations of the remaining sensors that obtained detection values within their respective nominal detection ranges.  

Regarding the plurality of sensors are four sensors arranged along two axes that are perpendicular to and intersect each other, Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the plurality of sensors being four sensors arranged along two axes that are perpendicular to and intersect each other, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding determining if less than four of the sensors obtained a detection value outside of their respective nominal detection ranges; and if less than four sensors obtained detection values outside of their nominal detection ranges, adjusting the determination of the position of the second component based on the locations of the remaining sensors that obtained detection values within their respective nominal detection ranges, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to determine if less than four of the sensors obtained a detection value outside of their respective nominal detection ranges; and if less than four sensors obtained detection values outside of their nominal detection ranges, adjust the determination of the position of the second component based on the locations of the remaining sensors that obtained detection values within their respective nominal detection ranges, in order to provide accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 51. (New) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the at least one proximity sensor includes a first proximity sensor disposed along a first sensor axis and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first and second sensor axes intersect and are perpendicular to a central axis of the tool assembly.  

Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the at least one proximity sensor including a first proximity sensor disposed along a first sensor axis and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first and second sensor axes intersect and are perpendicular to a central axis of the tool assembly, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding claim 52. (New) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the at least one proximity sensor includes a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first sensor axis, second sensor axis, and third sensor axis intersect.  

Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 20, items 436, [0135])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the at least one proximity sensor including a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first sensor axis, second sensor axis, and third sensor axis intersect, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens, in view of Hutchinson, and in further view of Turner.
Regarding claim 17. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens does not disclose:
the first pair of proximity sensors are spaced apart along a first sensor axis that is perpendicular to and intersects the central axis, and the second pair of proximity sensors are spaced apart along a second sensor axis that intersects and is perpendicular to the first sensor axis.  

	Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens, in view of Hutchinson, and in further view of Turner, to incorporate the first pair of proximity sensors being spaced apart along a first sensor axis that is perpendicular to and intersects the central axis, and to incorporate the second pair of proximity sensors being spaced apart along a second sensor axis that intersects and is perpendicular to the first sensor axis, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding claim 18. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens does not disclose:
the set of proximity sensors is a first proximity sensor disposed along a first sensor axis, and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first and second sensor axes intersect and are perpendicular to the central axis.  

Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens, in view of Hutchinson, and in further view of Turner, to incorporate the set of proximity sensors as a first proximity sensor disposed along a first sensor axis, and a second proximity sensor disposed along a second sensor axis that is perpendicular to and intersects the first sensor axis, wherein the first and second sensor axes intersect and are perpendicular to the central axis, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding claim 19. (Original) 
Stephens in view of Hutchinson discloses all the features of claim 14 as described above.
Stephens does not disclose:
the set of proximity sensors is a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first, second and third axes intersect.  

Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a direction that is perpendicular to the central axis (see Fig. 20, items 436, [0135])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens, in view of Hutchinson, and in further view of Turner, to incorporate the set of proximity sensors as a first proximity sensor disposed along a first sensor axis, a second proximity sensor disposed along a second sensor axis, and a third proximity sensor that is disposed along a third sensor axis, wherein the first, second and third axes intersect, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

 Claims 28, 31-33, 35-36, 39-42, 49-50 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens.
Regarding claim 28. (Original) 
Stephens discloses all the features of claim 27 as described above.
Stephens does not explicitly disclose:
determining the position of the second component includes compensating the detected distance with at least one of A) the measurements of the temperature proximate each sensor, and 2) the measurements of the pressure proximate each sensor.  

However, Stephens teaches:
“For example, as described in more detail below, the sensors 44 may generate feedback relating to the position of the running tool 38, such as the depth or elevation of the running tool 38 relative to the surface 14 and/or the position (e.g., axial position) of the running tool 38 relative to one or more components of the wellhead assembly 16. In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors, including temperature and pressure sensors (see [0036]), generate feedback relating to the position of components relative to other components in the system); and 
“As discussed in more detail in FIG. 12, one or more pressure sensors 314 (e.g., load cells, strain gauges, weight sensors, piezoelectric sensors, potentiometers, etc.) may be configured to generate feedback relating to forces applied to the CHSART 100, which may be used to determine the position of the CHSART 100 relative to the surface 14, the position of the CHSART 100 relative to the wellhead assembly 16 (e.g., the casing spool 22), and/or the position of various components of the CHSART 100, such as the mandrel 110 and the shuttle 150” ([0065]: information from pressure sensors is used to determine position of components relative to other components in the system (see also [0072])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to determine the position of the second component including compensating the detected distance with at least one of A) the measurements of the temperature proximate each sensor, and 2) the measurements of the pressure proximate each sensor, in order to take into account downhole conditions affecting the overall system for accurate determination of position of components relative to others.

Regarding claim 31. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the detection portion of the second component is an outer surface of the second component.  

However, Stephens teaches:
“In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors generate information regarding position of one component relative to another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to configure the computer processor to incorporate the detection portion of the second component as an outer surface of the second component, in order to avoid collision among moving components by determining the actual space between them.

Regarding claim 32. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the detection portion of the second component is a central axis of the second component.  

However, Stephens teaches:
“In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors generate information regarding position of one component relative to another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to configure the computer processor to incorporate the detection portion of the second component as a central axis of the second component, in order to determine actual center position of component for appropriate alignment of components relative to each other.

Regarding claim 33. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
determining if less than all of the sensors have obtained a detection value outside of their respective nominal detection ranges; and if less than all of the sensors have obtained detection values outside of their nominal detection ranges, adjusting the determination of the position of the second component based on the locations of the remaining sensors that obtained detection values within their respective nominal detection ranges.  

However, Stephens teaches:
“In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to determine if less than all of the sensors have obtained a detection value outside of their respective nominal detection ranges; and if less than all of the sensors have obtained detection values outside of their nominal detection ranges, adjust the determination of the position of the second component based on the locations of the remaining sensors that obtained detection values within their respective nominal detection ranges, in order to provide accurate measurements for determination of position of components.

Regarding claim 35. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the plurality of sensors are four sensors, and the method includes the steps of: determining if three of four of the sensors obtained detection values outside of their respective nominal detection ranges; and if less than three of four sensors obtained detection values outside of their nominal detection ranges, adjusting the determination of the position of the second component based on the relative locations of the two sensors that obtained detection values within their respective nominal detection ranges.  

However, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate the plurality of sensors as a fixed number (i.e., four sensors), and to determine if three of four of the sensors obtained detection values outside of their respective nominal detection ranges; and if less than three of four sensors obtained detection values outside of their nominal detection ranges, adjust the determination of the position of the second component based on the relative locations of the two sensors that obtained detection values within their respective nominal detection ranges, in order to implement cost appropriate configurations while providing accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 36. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
determining if two of four of the sensors obtained detection values outside of their respective nominal detection ranges; and if less than two of four sensors obtained detection values outside of their nominal detection ranges, adjusting the determination of the position of the second component based on the relative locations of the two sensors that obtained detection values within their respective nominal detection ranges.  

However, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to determine if two of four of the sensors obtained detection values outside of their respective nominal detection ranges; and if less than two of four sensors obtained detection values outside of their nominal detection ranges, adjust the determination of the position of the second component based on the relative locations of the two sensors that obtained detection values within their respective nominal detection ranges, in order to implement cost appropriate configurations while providing accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 39. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
determining the position of the second component relative to the first component is based on at least one of the plurality of sensors obtaining a detection value within a nominal detection range. 

However, Stephens teaches:
“In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to determine the position of the second component relative to the first component based on at least one of the plurality of sensors obtaining a detection value within a nominal detection range, in order to provide accurate measurements for determination of position of components.
 
Regarding claim 40. (Original) 
Stephens discloses all the features of claim 39 as described above.
Stephens does not explicitly disclose:
the plurality of sensors are four sensors, and the step of determining the position of the second component relative to the first component is based on at least three sensors obtaining detection value within a nominal detection range.  

However, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate the plurality of sensors as a fixed number (i.e., four sensors), and to determine the position of the second component relative to the first component based on at least three sensors obtaining detection value within a nominal detection range, in order to implement cost appropriate configurations while providing accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 41. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the plurality of sensors are four sensors, and the step of determining the position of the second component relative to the first component is based on at least two sensors obtaining a detection value within their respective nominal detection ranges.  

However, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate the plurality of sensors as a fixed number (i.e., four sensors), and to determine the position of the second component relative to the first component based on at least two sensors obtaining a detection value within their respective nominal detection ranges, in order to implement cost appropriate configurations while providing accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 42. (Original) 
Stephens discloses all the features of claim 24 as described above.
Stephens does not explicitly disclose:
the plurality of sensors are three sensors, and the step of determining the position of the second component relative to the first component is based on at least two of the threes sensors obtaining a detection value within their respective nominal detection ranges.  

However, Stephens teaches:
“In certain embodiments, the plurality of sensors 44 may include one or more proximity sensors 324. The one or more proximity sensors 324 may be disposed in any suitable component of the mineral extraction system 10, such as the CHSART 100 (e.g., the mandrel 110, the connector 118, the shuttle 150, the tool body 120, and so forth), the casing hanger 212, the drill pipe 40, the casing string 218, and/or the string 220 to monitor the position of the component relative to a target component (e.g., the proximity of the component relative to the target component. In some embodiments, the one or more proximity sensors 324 may include inductive sensors and/or Eddy current sensors configured to detect proximity to a conductive component, such as a metal component. However, in some embodiments, certain wellhead components (e.g., wellhead housing, the casing spool 22, the tubing spool 24, etc.) may be made from metal. As such, it may be difficult to determine the relative position of the CHSART 100 in the wellhead assembly 16 using inductive sensors and/or Eddy current sensors” ([0068]: one or more proximity sensors may not always detect components accurately due to the environment (see also [0070] regarding Hall effect sensor generating variable feedback signal based on proximity to magnets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to incorporate the plurality of sensors as a fixed number (i.e., three sensors), and to determine the position of the second component relative to the first component based on at least two of the threes sensors obtaining a detection value within their respective nominal detection ranges, in order to implement cost appropriate configurations while providing accurate measurements for determination of position of components in case of sensor failure.

Regarding claim 49. (New) 
Stephens discloses all the features of claim 1 as described above.
Stephens further discloses:
the at least one proximity sensor is positioned along a sensor axis that intersects an outer surface of the second member ([0036]-[0037], [0064]: sensors positioned around the mandrel (along respective sensor axes, see Fig. 10) include proximity sensors used to detect proximity (distance) between components of the mineral extraction system).

Stephens does not explicitly disclose:
the computer processor is configured to determine the distance from the at least one proximity sensor to the outer surface of the second member along the sensor axis.

However, Stephens teaches:
“In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors generate information regarding position (analogous to distance) of one component relative to another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to configure the computer processor to determine the distance from the at least one proximity sensor to the outer surface of the second member along the sensor axis, in order to avoid collision among moving components by determining the actual space between them.

Regarding claim 50. (New) 
Stephens discloses all the features of claim 1 as described above.
Stephens further discloses:
a temperature sensor (Figs. 11 and 12, item 310) configured to measure temperature proximate the sensing module ([0036], [0065], [0071]: sensors include temperature sensors configure to detect temperatures proximate the running tool) and a pressure sensor (Figs. 11 and 12, item 314) configured to measure pressure proximate the sensing module ([0036], [0065], [0071], [0073]-[0074], [0081]: sensors include pressure sensors configure to detect pressures proximate the running tool).

Stephens does not explicitly disclose:
the computer processor is configured to compensate for the measured temperature and pressure proximate the sensor module.  

However, Stephens teaches:
“For example, as described in more detail below, the sensors 44 may generate feedback relating to the position of the running tool 38, such as the depth or elevation of the running tool 38 relative to the surface 14 and/or the position (e.g., axial position) of the running tool 38 relative to one or more components of the wellhead assembly 16. In certain embodiments, the sensors 44 may generate feedback relating to the position of one or more components of the running tool 38 (e.g., a mandrel, a shuttle, flow ports, cam-actuated dogs, etc.) relative to other components of the running tool 38 and/or relative to one or more components of the well head assembly 16” ([0037]: sensors, including temperature and pressure sensors (see [0036]), generate feedback relating to the position of components relative to other components in the system); and 
“As discussed in more detail in FIG. 12, one or more pressure sensors 314 (e.g., load cells, strain gauges, weight sensors, piezoelectric sensors, potentiometers, etc.) may be configured to generate feedback relating to forces applied to the CHSART 100, which may be used to determine the position of the CHSART 100 relative to the surface 14, the position of the CHSART 100 relative to the wellhead assembly 16 (e.g., the casing spool 22), and/or the position of various components of the CHSART 100, such as the mandrel 110 and the shuttle 150” ([0065]: information from pressure sensors is used to determine position of components relative to other components in the system (see also [0072])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to configure the computer processor to compensate for the measured temperature and pressure proximate the sensor module, in order to take into account downhole conditions affecting the overall system for accurate determination of position of components relative to others.

Regarding claim 53. (New) 
Stephens discloses all the features of claim 1 as described above.
Stephens does not disclose:
the sensor module includes a housing having a first end, a second end spaced from the first end along a central axis of the tool assembly, and a passage that extends from the first end to the second end along the central axis, and the at least one proximity sensor has a nominal detecting range that extends into the passage toward the central axis.  

However, Stephens teaches:
“In some embodiments, the sensors 44 may be disposed in a module 46 (e.g., a running tool module, a sensor module, etc.), which may be coupled to the drill string 40 and disposed above the running tool 38 (e.g., closer to the surface 14 than the running tool 38 )” ([0038]: a sensor module is coupled to drill string (analogous to the sensor module including a housing having a first end, a second end spaced from the first end along the central axis, and a passage that extends from the first end to the second end along the central axis)); and
“FIG. 13 illustrates a cross-sectional view of an embodiment of the module 46 (e.g., a running tool module, a sensor module, etc.) including the sensors 44 … As illustrated, the module 46 may include sensors 44 disposed in or on the mandrel 340, the bore 302, and/or the body 344” ([0079]-[0080]: a sensor module includes sensors disposed on the tool body (see also Fig. 13, items 324 and [0068] regarding proximity sensors placed around a component to monitor the position of the component relative another component) (analogous to each sensor having a nominal detecting range that extends into the passage toward the central axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens to configure the sensor module including a housing having a first end, a second end spaced from the first end along a central axis of the tool assembly, and a passage that extends from the first end to the second end along the central axis, and the at least one proximity sensor has a nominal detecting range that extends into the passage toward the central axis, in order to provide appropriate configuration of sensors for proximity detection of the system’s components.

Regarding claim 54. (New) 
Stephens discloses all the features of claim 53 as described above.
Stephens further discloses:
the first member includes an outer tubular body (Fig. 3, item 120 - “tool body”) having a passage that extends along the axial direction, and the second member is a mandrel (Fig. 3, item 110 – ‘mandrel”) moveably disposed within the passage along the axial direction ([0037], [0044]-[0045], [0089]: running tool includes multiple components such as a mandrel which moves relative to the tool body during operation (see also [0002] and [0047])).  

 Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Turner.
Regarding claim 37. (Original) 
Stephens discloses all the features of claim 36 as described above.
Stephens does not disclose:
the two sensors are arranged along a common axis and face each other, wherein the step of determining the position of the second component includes averaging the distance from each sensor to the respective detection portion of the second component.  

Regarding the two sensors are arranged along a common axis and face each other, Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: opposite pair of sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along a common axis and facing each other (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the two sensors arranged along a common axis and face each other, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding determining the position of the second component includes averaging the distance from each sensor to the respective detection portion of the second component, Turner teaches:
“The processor can average the results for all of the pockets P1, P2, and P2. This method of measurement can eliminate the contributions to the bending measurement that result from the weight on the drill bit or pressure, as the WOB and pressure measurements will be equal for all pockets and not dependent upon the orientation of the drill string component 6” ([0136]: pockets include sensors (see [0135]), which results are averaged to eliminate noise during analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to determine the position of the second component by averaging the distance from each sensor to the respective detection portion of the second component, in order to eliminate noise resulting from operating the system while verifying sensors measurements to provide accurate results.

Regarding claim 38. (Original)
Stephens discloses all the features of claim 36 as described above.
Stephens does not disclose:
the two sensors are arranged along a first axis and a second axis that are perpendicular to and intersect each other, and the step of determining the position of the second component includes summing the distance from each sensor to the respective detection portion of the second component.  

Regarding the two sensors are arranged along a first axis and a second axis that are perpendicular to and intersect each other, Turner teaches:
“Embodiments the present disclosure include the guidance system 5 configured to guide the direction a drill bit 13 as described above. The guidance system 5 is deployed in the downhole tool 6 that is configured to be coupled directly to the drill bit 13. As used herein, the bottom hole assembly 11 includes one or more sensing modules, such as MWD or LWD tool, the downhole tool 6, a drill bit 13. As noted above, the downhole end of the tool 6 may be referred to as the bit box and includes one or more sensors. Accordingly, the sensors are positioned to be in alignment with or in close proximity to the drill bit 13 when the drill bit 13 is attached the tool 6 and can obtain drilling data indicative of forces applied to drill bit 13 is subjected to during drilling as the drill bit 13 drills through the formation. In one embodiment, the sensors can be aligned with a portion of the drill bit 13 along a direction that is perpendicular to the central axis 8” ([0182]: sensors in a downhole tool are used to obtain data indicative of forces applied to the drill bit, the sensors being aligned along directions perpendicular to each other (see Fig. 21, items 450A, [0138])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to incorporate the two sensors being arranged along a first axis and a second axis that are perpendicular to and intersect each other, in order to obtain higher data resolution while providing better coverage for analysis of the component under investigation.

Regarding determining the position of the second component includes summing the distance from each sensor to the respective detection portion of the second component, Turner teaches:
“The processor can average the results for all of the pockets P1, P2, and P2. This method of measurement can eliminate the contributions to the bending measurement that result from the weight on the drill bit or pressure, as the WOB and pressure measurements will be equal for all pockets and not dependent upon the orientation of the drill string component 6” ([0136]: pockets include sensors (see [0135]), which results are averaged, which implies summing the results, to eliminate noise during analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens in view of Turner to determine the position of the second component by summing the distance from each sensor to the respective detection portion of the second component, in order to eliminate noise resulting from operating the system while verifying sensors measurements to provide accurate results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pai; Raj et al., US 20130119246 A1, DETECTOR, PREAMPLIFIER SELECTION APPARATUS, SYSTEMS, AND METHODS
Reference discloses optical detectors operating over temperature ranges from about 0 °C to about 200 °C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857